Citation Nr: 1126092	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of head trauma.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to head trauma.

3.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2007 and August 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for tinnitus and denied entitlement to service connection for the residuals of head trauma and for an acquired psychiatric disability, to include as secondary to head trauma.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claims. 

On his March 2010 formal appeal (VA Form 9), the Veteran requested a hearing before the Board at his local regional office in conjunction with his claims.  Although he was sent a notice in April 2010 referencing the scheduling of his hearing request, it does not appear that a hearing was in fact scheduled.  As such a hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing to be held at the RO in St. Petersburg, F.L. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


